DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 4/21/22, claims 17-19 have been canceled.  Claims 1-16 and 20 remain in the application.  The 35 USC 103 rejections have been withdrawn, however, the following rejection has been necessitated by the amendment 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,2,8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083).
Carlson et al. (2017/0098857) teaches a coated stacks for batteries whereby an ink layer comprising metal oxide particles including copper oxide and/or nickel oxide having a particles size of as low as 0.1 microns (100 nm) is applied and then sintered by photonic sources including xenon flash lamps and lasers [0049]-[0054].  Carlson et al. (2017/0098857) teaches the ink can be in dispersion form [0044].  
	Carlson et al. (2017/0098857) fails to teach the average density of the particles to be D50 or less (50% of the particles being less than 100 nm)
Yakubo et al. (2017/0221640) teaches a method of a titanium oxide film is obtained by applying and calcinating the titanium paste comprising particles having an average particle diameter of 50% D50 whereby the particles are 10-100nm meeting the claimed (c) characteristics ([0059],[0078]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Carlson et al. (2017/0098857) process to include the claimed size distribution of particles in the ink/dispersion to be 50% or more of less than 100nm diameters as evidenced by with the expectation of achieving efficient heating and sintering of the particles.
Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) fail to teach sintering with xenon lamp a metal oxide layer and maintaining a metal oxide layer and not reducing by sintering to a metallic layer.
Kim et al. (2018/0212083) teaches forming a transparent conductive oxide layer including metal oxide whereby the metal oxide layer in sintered by a xenon lamp and forming a metal oxide layer, i.e. the layer is not reduced to a metallic layer (abstract, [0014], [0137] and [0174]-[0180].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) to light sintering using a xenon lamp to maintain a metal oxide layer as evidenced by Kim et al. (2018/0212083) with the expectation of forming a sintered metal oxide layer.
Regarding claim 2, Yakubo et al. (2017/0221640) teaches the D50 is as low as 10 nm [0059].
Regarding claim 8, Carlson et al. (2017/0098857) teaches the object is a cathode layer and interconnect current collection layers.  
Regarding claims 10 and 11, Carlson et al. (2017/0098857) teaches the dispersion includes a solvent or water or solvent and hence meets the claimed “without” solvent as is recited in the alternative and Yakubo et al. (2017/0221640) teaches the solvent can include alcohols such as methanol or ethanol [0067].
Regarding claim 12, Carlson et al. (2017/0098857) teaches the particles are copper oxide and nickel oxide [0050].
Regarding claim 13, the coating is dried before calcined [0078].


Claim 5,7,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906).
Features detailed above concerning the teachings of Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) are incorporated here.
Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) fails to teach the claimed particle ratio of D90/D10, thickness of the layer and measuring particle distribution by light scattering. 
Rhee et al. (2019/0051906) teaches a similar dispersion coating to form a layer whereby the particle size distribution is measured by laser diffraction [0055], particles ratio of D90/D10 of 4 [0057] and thickness of 1 micron of more [0132].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) to include the claimed particle ratio D90/D10, thickness of layer and measurement of particles as evidenced by Rhee et al. (2019/0051906) with the expectation of achieving similar success.
Regarding claim 15, Yakubo et al. (2017/0221640) fails to specifically teach the heating duration but it would have been within the skill of one practicing the invention to have calcined for the claimed amount to produce the film absent a showing of criticality thereof.

Claims 4,6,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) in combination with Ida et al. (2016/0167130).
Features detailed above concerning the teachings Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) are incorporated here.
Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) fail to teach heating the dispersion prior to applying as a coating.
Ida et al. (2016/0167130) teaches a similar dispersion including D10 and D90 particle diameter whereby the base substrate is heated to form the coating film [0022],[0105].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) process to include heating the substrate to form the coating at a temperature of 80C as evidenced by Ida et al. (2016/0167130) with the expectation of forming the film.  
Regarding claims 4 and 6, Ida et al. (2016/0167130) teaches the D10 and D90 particle sizes to be 10-300nm [0022].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) in combination with Cartt et al. (2009/0130216).
Features detailed above concerning the teachings of Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) are incorporated here.
Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) fail to teach a bimodal distribution whereby one mode is at least 5 to 10 times larger than a second mode.
Cartt et al. (2009/0130216) teaches a multimodal particulate formulation whereby a first mode of 50-1000 nm and a second mode of 1,000nm-10,000 nm which is greater than 10 times the first mode larger than the second mode [0036].
Therefore, it would have been obvious for one skilled in the art to have modified Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) to include a bimodal distribution with a first mode at least 10 times as large as the second mode calcination process to include laser and IR lamps to form the films as evidenced by Cartt et al. (2009/0130216) with the expectation of achieving similar success of forming a uniform dispersion and subsequently a film.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) in combination with Kayama et al. (2009/0014062).
Features detailed above concerning the teachings Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) are incorporated here.
Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) fail to teach a dispersion having no binder and a surfactant and dispersant.
Kayama et al. (2009/0014062) teaches a similar dispersion whereby a binder can be included or not in the dispersion [0243].
Therefore, it would have been obvious for one skilled in the art to have modified Carlson et al. (2017/0098857) in combination with Yakubo et al. (2017/0221640) in combination with Kim et al. (2018/0212083) in combination Rhee et al. (2019/0051906) to include a bimodal distribution with a first mode at least 10 times as large as the second mode calcination process to include laser and IR lamps to form the films as evidenced by Kayama et al. (2009/0014062) with the expectation of achieving similar success of forming a dispersion and subsequently a film.

Response to Amendment
Applicant’s arguments with respect to claims 1-16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art fails to teach treating by xenon lamp and the particles being ceramic particles or metal oxide particles or a combination thereof.
Kim et al. (2018/0212083) teaches this as detailed above with light sintering a metal oxide layer and forming a metal oxide layer after sintering with a xenon lamp..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715